Citation Nr: 1453984	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an evaluation of 30 percent, effective September 15, 2009.  

In November 2013, the Board remanded the Veteran's claim for additional development.  All requested development has been completed and the claim is once again before the Board.  

In a January 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to an initial 50 percent rating, effective September 15, 2009.  

The Board acknowledges that, following the issuance of the March 2014 supplemental statement of the case (SSOC), the Veteran sent additional documents to the RO for consideration.  Significantly, those documents were not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  The substantive appeal was received after February 2, 2013, and thus, falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided to the ROs via Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial RO review).  Solicitation of a waiver of this evidence is therefore not required.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, hypervigilance, exaggerated startle response, chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships, and irritability; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.  

2.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's PTSD is not productive of total occupational or social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, service connection has been granted and an initial disability rating and effective date have been assigned.  As such, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required.  The purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Because service connection for the Veteran's psychiatric disorder has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board likewise finds that there has been compliance with the VCAA duty to assist.  The Veteran's service and post-service treatment records have been associated with his claims file.  Additionally, private treatment records from Dr. Jabbour have been associated with the claims file.  The Veteran has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claim.

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him contract VA mental health examinations in support of his claim in May 2011 and December 2013.  The December 2013 VA examination was provided pursuant to the November 2013 remand.  The Board finds that this examination report is adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds that the RO has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in December 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance is required.  Thus, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Initial Increased Schedular Rating

The Veteran asserts that his psychiatric disability is more severely disabling than his currently assigned 50 percent rating.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

As disussed, the Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

Following a review of the record, which includes VA treatment records, the Veteran's lay statements, contract VA examination reports dated May 2011 and December 2013, and private mental health notes, the Board finds that the preponderance of the evidence shows that his PTSD does not warrant a rating in excess of 50 percent at any point during the appeal.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, anxiety, suspiciousness, chronic sleep impairment, constricted affect, panic attacks more than once a week, impairment of short term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, irritability, intrusive memories, avoidance, hypervigilance, and exaggerated startle response.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximated a rating in excess of 50 percent during the appeal period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence in the record of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

On the contrary, VA examination reports and private treatment notes show normal speech; goal-directed and logical thinking; thought content free of hallucinations and delusions; polite behavior; good insight and judgment; and consistent denial of homicidal and suicidal ideation.  Further, his hygiene was appropriate and within normal limits, he maintained good eye contact, and he was oriented times three.  

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran typically has effective relationships with his wife of over 20 years and his children.  At the December 2013 VA examination, the Veteran reported being engaged in all family duties.  However, he has difficulty trusting other people, avoids crowds, and isolates himself at his home after work.  The May 2011 examiner noted that PTSD has had a significant impact in his interpersonal realm.  October 2009 and October 2014 private treatment records noted social detachment and withdrawal.  Thus, the Veteran has difficulty establishing and maintaining effective relationships, but he is not unable to maintain them.  This difficulty is contemplated by his current 50 percent disability rating.


The Veteran experiences disturbances of mood and motivation.  October 2012 and May 2013 private treatment records note that the Veteran reported that his mood fluctuates often.  Treatment records show that his depression and anxiety symptoms improved with medication.  Further, his symptoms have caused no impairment at work.  The preponderance of the evidence does not indicate that his depression and anxiety are so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  

As to difficulty in adapting to stressful circumstances (including work or a work like setting), the Veteran has been employed full-time throughout the appeal period.  The Veteran has not reported any lost time from work due to his PTSD symptoms.  As such, the VA examiners have consistently found that his PTSD symptoms caused no significant occupational impairment.  Private treatment records note general discomfort around crowds that leads to obsessive thoughts about being in danger.  However, the evidence does not indicate that his difficulties with adapting to stressful situations are so severe as to warrant a higher disability rating.  

As to impaired impulse control, the Veteran has consistently reported irritability.  The Veteran has reported arguing with his wife and a few interpersonal arguments with his co-workers.  However, the evidence shows no history of violence.  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.

The Veteran reported seeing images of moving objects at the edges of his sight.  See January 2014 private treatment note.  However, he has consistently denied any auditory, visual and tactile hallucinations.  Further, he has denied paranoia and delusions.  His report of seeing moving objects has not affected his ability to function nor interfered with his routine activities.  

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, nightmares, hypervigilance, avoidance, blunted affect, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Notably, none of the examiners found that the Veteran had deficiencies in most areas, or was totally occupationally and socially impaired.  Rather, the 2011 contract VA examiner found the Veteran's PTSD produced mild to moderate symptoms.  The 2013 VA examiner found mild symptoms that require continued medication management.  

The Board acknowledges that in October 2009 and October 2014, Dr. Jabbour assigned a GAF of 40 and 45, respectively, indicating some impairment in reality testing, communication, or major impairment in several areas; and severe symptoms.  However, as set forth above, the Veteran does not exhibit the symptoms associated with those scores.  During the October 2009 mental status examination, the examiner described the Veteran as polite and as a reliable historian.  The evidence shows normal speech, logical thought processes, good insight and judgment.  The examiner also noted the Veteran's employment and marital status.   Further, he is not a persistent danger to himself or others, as evidenced by his denial of suicidal ideation and his ongoing ability to maintain close relationships with family members.  The evidence does not show any severe impairment that would warrant a rating in excess of 50 percent.   

The 2013 contract VA examiner assigned a GAF score of 73 and the 2011 contract examiner assigned a GAF score of 65.  The Veteran's 2013 and 2011 GAF scores are not consistent with more than moderate impairment, which is contemplated by a 50 percent rating.  This is consistent with the symptoms shown by the evidence throughout the appeal period.  Thus, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Other Considerations

In light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the appeal period has his PTSD been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and irritability.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  The Board has also considered symptoms of nightmares, hypervigilance, and exaggerated startle response that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The Board also considers it significant that, since the effective date of service connection, the Veteran has remained capable of working fulltime.  Further, the record does not show that the Veteran has required hospitalization.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's PTSD is before the Board and there is no indication in the record that his PTSD symptomatologies, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The evidence of record noted that the Veteran is currently employed.  Thus, TDIU is not raised by the record.   


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


